SUMMARY ORDER

Plaintiff-Appellant Johnny W. Taylor Jr., pro se, appeals from the judgment of the United States District Court for the Southern District of New York (McMahon, J.) upon a jury verdict in favor of Appel-lees. We assume the parties’ familiarity with the facts and procedural history of this case.
Pursuant to Fed. R.App. P. 10(b), it is the Appellant’s duty to “order from the reporter a transcript of such parts of the proceedings not already on file as the appellant considers necessary ... [or] file a certificate stating that no transcript will be ordered.” Fed. RApp. P. 10(b)(1)(A) and (B); see also Fed. RApp. P. 10(b)(2). As the transcripts are necessary for meaningful appellate review, this appeal is DISMISSED WITHOUT PREJUDICE to reinstatement provided that Appellant, within 30 days of the date of this order, provides this Court with: (1) the trial transcript; (2) proof that he has ordered the trial transcript; or (3) proof that he has moved in the district court for a free trial transcript. Upon timely filing of a transcript in the record on appeal, the appeal will be reinstated.